Citation Nr: 1426128	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-50 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1978, and from July 1981 to July 1984.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision that, in pertinent part, denied service connection for a bilateral knee disability.  The Veteran timely appealed.

In April 2013, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) for purposes of addressing medical questions for an equitable disposition of the appeal.  See 38 C.F.R. § 20.901 (2013).  This opinion was obtained in June 2013 and has been associated with the claims file. 

Pursuant to 38 C.F.R. § 20.903, the Veteran was sent a notice letter following the Board's receipt of the June 2013 VHA opinion; and was afforded a period of 60 days to submit any additional evidence or argument.  

In August 2013, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand order.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDING OF FACT

A bilateral knee disability, to include osteoarthritis, was not present during active service, and is not otherwise related to service, nor is it due to or aggravated by a service-connected disability; and arthritis of each knee was not manifested within one year after separation from active service.

CONCLUSION OF LAW

A bilateral knee disability, to include osteoarthritis, was not incurred in service and is not secondary to a service-connected disability, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a September 2008 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the September 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and available outpatient treatment records (or negative responses for unavailable records), and has arranged for a VA examination in connection with the claim on appeal, a report of which is of record and is adequate for resolving the matter on appeal.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2012).  

The Veteran contends that he twisted his knees in active service at the time when he broke his foot.  He also contends that he restricted his activities in active service several times due to joint pain; and that his weight problem contributed to the deterioration of his knee joints.  He reportedly sought help in active service and was treated with over-the-counter medications.  In essence, the Veteran contends that the deterioration of his knee joints is attributed to a combination of injury and his military duties.  He reportedly wore combat boots for physical training, which he alleges damaged his knees and he experienced a lot of pain while running.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board finds the Veteran's lay statements to be credible for purposes of establishing an incident in service.   

Service treatment records of the Veteran's entry report no defects of the knees.  Records show that the Veteran sprained his left foot in October 1972, and was given crutches.  X-rays revealed a fracture of the left fifth metatarsal, and the Veteran's foot was put in a cast.  While there is no documentation of any knee injury at that time, the Veteran now reports that he injured both knees when he broke his left foot.  Records show that he also was treated for cellulitis of the right lower extremity in October and November 1976.

Service treatment records pertaining to the Veteran's second period of active duty show that he was treated for knee pain on one occasion in November 1981.  At that time he reported that the knee pain started one month earlier while running.  He also reported recurrent shoulder pain and a remote history of injury while playing football.  The assessment was bicipital tendonitis, and the Veteran's assignments were limited for two weeks (no push-ups).  In December 1981 and again in January 1982, the Veteran's assignments were each limited for four weeks (no push-ups, crab crawls).  On a "Report of Medical History" completed by the Veteran in March 1984, he checked "no" in response to whether he ever had or now had a "trick" or locked knee.  The Board notes that no disability of either knee was found at the time of the Veteran's separation examinations in April 1978 and in March 1984.

Service treatment records also show probable contact dermatitis of ankles with excoriations and secondary infection with eczematization in October 1982.  At that time the Veteran was restricted to wear boots only when doing direct flying duties until his legs were healed.

Service treatment records also show that the Veteran was considered as overweight at various times during his first period of active service-including April 1975, June 1976, April 1978; and during his second period of active service-including July 1981, February 1982, April 1982, March 1983, and April 1983.  

There is no evidence of arthritis manifested to a compensable degree within the first post-service year, to warrant service connection for arthritis of both knees on the basis of presumptions referable to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Post-service records show treatment for knee problems in 2004.  At that time the Veteran reported have trouble with his knees for a long, long time; and that he had his knees drained before.  The Veteran reported no recent trauma; and that his knees were mostly just achy, and bothered him going up and down steps.  Examination in August 2004 revealed a little pain with McMurray, though not excessive; some medial joint line tenderness, greater than lateral; not much of an effusion; a little bit of a patella grind; no increased warmth; and no erythema.  X-rays showed mild-to-moderate degenerative joint disease patellofemoral and mostly medial.  The Veteran underwent arthroscopy with partial medial meniscectomy of the right knee in September 2004, and of the left knee in October 2004.

VA treatment records, dated in September 2009, show an assessment of bilateral knee pain.

An April 2012 VA examiner noted the Veteran's medical history and arthroscopic surgeries.  The Veteran then reported that he fell and injured his left knee in 1973 at Fort Walters, Texas; and was treated with medication and Ace wrap.  He reported injuring his right knee by playing football in Korea, and was treated in a similar fashion.  The Veteran reported having arthroscopic surgery on the left knee in 1985 and on the right knee in 1986.  He also reported recent treatment with intra-articular steroid injections.  Following examination, the diagnosis was osteoarthritis of knee.  The examiner opined that it is less likely as not that the Veteran's present bilateral knee disability was caused by, resulted from, or was permanently aggravated by the treatment he received in active service.  In support of the opinion, the examiner referenced the knee pain documented in 1981, and no further entries until post-service in 2003 and 2004; and that the absence of entries for so many years would not support a chronicity or nexus with his treatment in active service.
  
The Board also notes that the Veteran had referenced studies on the effects of joint injuries from wearing combat boots for physical training, which were done by the Air Force and the Navy; and that those military services changed to tennis shoes for physical training activities.  The Army had not initiated this change until after the Veteran's discharge from active service.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

In May 2013, the Board obtained a medical expert opinion to address each of the Veteran's contentions regarding the etiology of his bilateral knee disability.  The 
expert reviewed the Veteran's claims file in its entirety; and opined that it is less likely as not that the Veteran's present bilateral knee disability-including osteoarthritis-was caused by his activities in active service, had its clinical onset in active service, is related to the in-service foot injury that occurred in October 1972, is related to the knee pain treated in November 1981, is related to knee damage as a result of wearing combat boots during physical training activities, is related to the Veteran's being overweight in active service, or is otherwise related to active service.  

In support of the opinion, the expert noted that the Veteran's service treatment records do not show ongoing problems with his knees; specifically, there is a single documentation of knee pain in 1981, with no follow-up complaints.  There are multiple records showing complaints and treatment of other joint problems.  Moreover, the Veteran's credible history of knee pain in active service does not substantiate a nexus connecting any pain in service to his current problem and treatment.  The expert agreed with the April 2012 VA examiner's opinion that there is a lack of a scientific nexus connecting his complaints of knee pain in service to his current knee problem.  The expert also indicated that if the Veteran's knee problems were secondary to the 1972 fifth metatarsal fracture, one would have expected those problems to have been evident earlier; and there was no mention of a knee disability at the time of the Veteran's separation examination in April 1978, or upon his return to active duty in July 1981.  Nor is there evidence of post-service treatment for knee problems until nearly twenty years after the Veteran's discharge from active duty.  

While the Veteran had indicated that his knees were "drained" in 1985 and 1986, these records have not been located; and the May 2013 expert suggested that the dates were likely in error, because the surgeon who performed the arthroscopies in 2004 mentioned that there were no prior surgeries that would have caused knee problems.  The Board specifically remanded this matter in 2013 for purposes of obtaining these records; however, no records were found.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). A medical opinion that contains only data and conclusions is not entitled to any weight. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The May 2013 expert reviewed the entire claims file and cited to specific evidence and medical literature to support the opinions. The expert specifically noted that the scientific literature is full of research to find the causes of knee arthritis.  Typical arthritis is of a primary nature, and is felt to be due to the natural degeneration of cartilage in the knee with aging.  The expert reasoned that the Veteran's knee arthritis is classic for a primary type of degenerative arthritis with development of medial meniscus tears and medial compartment degenerative arthritis symmetric in bilateral knee.  The expert also noted that when arthritis in the knees is found secondary to other conditions, it usually presents in an abnormal way; and noted that this Veteran's presentation has no unusual characteristics.  The expert reasoned that this is why it is less likely as not that the current knee problems are secondary to the foot fracture, the back condition, or to shoe wear.  

Lastly, the expert noted that obesity has been known as a risk factor for symptoms of arthritis, but is not always directly known to be a cause of arthritis.  The expert opined that it is less likely as not that the Veteran's development of obesity in active service would be the primary cause of his arthritis.  While one may argue that obesity may cause aggravation of symptoms, it is not clear that it would aggravate primary osteoarthritis beyond its natural progression.  The expert concluded that it is less likely as not that his primary osteoarthritis of bilateral knees, including medial meniscus tears, is secondary to his service-connected back disability or secondary to his foot injury or secondary to shoe wear or obesity.

In essence, the expert found that the Veteran's bilateral knee disability was less likely than not linked to active service or to a service-connected disability.  The opinion is probative because it is factually accurate, fully articulated, and contains sound reasoning. 

The Board finds both the May 2013 expert's opinion and the April 2012 examiner's opinion to be persuasive in finding that the Veteran's current bilateral knee disability did not have its onset in active service, and is not related to events in active service.  Notably, the disability was first diagnosed in 2004, nearly two decades after the Veteran's discharge from active service.  Given the May 2013 expert's finding that primary arthritis is felt to be due to the natural degeneration of cartilage in the knee with aging, the Board finds the April 2012 examiner's opinion supported by the record and responsive to the question at hand.

The Board notes the Veteran's sincere belief that his current bilateral knee disability originated during service.  However, his lay testimony is outweighed by the May 2013 expert's finding and the negative opinion reached by the VA examiner during the April 2012 VA examination.  Specifically, while the Veteran is competent to report symptoms and other observable manifestations, he is not competent to opine on the inner workings of the musculoskeletal system.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for bilateral knee disability.  On this matter, the benefit-of-the-doubt rule does not apply, and 

the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral knee disability, to include osteoarthritis, is denied.




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


